Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 11, 2015

                                       No. 04-15-00349-CV

                                     Steven Mitchell GARY,
                                            Appellant

                                                v.

   Mary ROMAN: Gerald C. Moton, Esq.; Irene Hall, Grand Jury Foreman; and unidentified
                       Prosecutors of the 175th District Court,
                                      Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-CI-01986
                            Honorable Laura Salinas, Judge Presiding


                                         ORDER
          Appellant’s request that this court appoint counsel to represent him in this matter is
denied.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court